Citation Nr: 0941662	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  04-44 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for asthma. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1972 to May 
1974.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The case is now being handled by 
the Philadelphia RO.

In February 2007, the Veteran was afforded a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is of record.

A July 2007 Board decision remanded this case back to the RO 
for further development.  The RO again denied the claim for 
an increased rating in August 2009.


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates 
forced expiratory volume (FEV-1) measurements above 55 
percent of predicted value and FEV-1/forced vital capacity 
(FVC) measurements above 55 percent of predicted value.  

2.  The Veteran currently uses inhalational therapy to treat 
his service-connected bronchial asthma.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§  
3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.97, Diagnostic 
Code 6602 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) that VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ), as was done in this case.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in November 2006 and August 2007 
that fully addressed all notice elements.  

In the November 2006 and August 2007 letters, the Veteran was 
advised that VA used a Schedule for Rating Disabilities 
(Schedule) that determined the rating assigned and that 
evidence considered in determining the disability rating 
included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment, consistent with then 
current controlling law set forth in Vasquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Parenthetically, the Board notes 
that controlling law has been modified by Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009).  The 
additional notice provided by the Board in conformity with 
controlling law amounted to harmless error, since more notice 
than was legally necessary was provided and the claim was not 
remanded exclusively for the purpose of providing VCAA 
notice.  The Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993)

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran was afforded VA examinations in March 2004 and June 
2006, which included a review of his claims file.  Shipwash 
v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. 
App. 332, 339-340 (1995)(regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the Veteran's claims folder).  

Private treatment records identified by the Veteran were 
obtained.  The Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Entitlement to an Increased Rating for Bronchial Asthma

In a March 2002 rating action, the RO granted the Veteran's 
claim for an increased rating for his service-connected 
asthma and assigned a 30 percent disability rating, effective 
July 13, 2001.  The Veteran disagreed with the amount of that 
rating, and this appeal ensued.  The Veteran contends that 
his service-connected asthma is more severe than the current 
evaluation reflects.  After a careful review of the medical 
evidence in light of the criteria noted below, the Board 
finds that a disability rating in excess of 30 percent is not 
warranted.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio 
v. Derwinski, 2 Vet. App. 625 (1992).  

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

For claims for an increase that do not rise out of an initial 
grant of service connection, the Board must consider the 
application of "staged" ratings for different periods from 
the filing of the claim forward, if the evidence suggests 
that such a rating would be appropriate.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
Veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Bronchial asthma is rated under Diagnostic Code 6602.  Under 
this provision, 
FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication 
warrants the assignment of a 30 percent rating.  FEV-1 of 
between 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids, warrants the assignment of a 60 percent 
rating.  FEV-1 that is less than 40 percent predicted, or; 
FEV-1/FVC less than 40 percent, or; more than one attack per 
week with episodes of respiratory failure, or; requires daily 
use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications warrants a 
100 percent rating.  38 C.F.R. § 4.97, Diagnostic Code 6602.  

When evaluating a disorder based on pulmonary function tests, 
the post-bronchodilator results are to be used in applying 
the evaluation criteria in the rating schedule unless the 
post bronchodilator results were poorer than the pre- 
bronchodilator results.  In those cases, use the pre-
bronchodilator results.  See 38 C.F.R. § 4.96(d)(4).  

The Veteran's asthma is currently rated 30 percent disabling.  
As outlined above, to obtain the next higher disability 
rating of 60 percent, the Veteran would have to exhibit a 
FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parental) 
corticosteroids.  These criteria are disjunctive.

The Veteran's pulmonary function test (PFT) values do not 
fall within the prescribed ranges for an increased rating.  
At the Veteran's March 2004 VA examination, the Veteran was 
diagnosed with chronic obstructive pulmonary disease (COPD) 
with moderate functional loss.  His PFT's FVC was 121 percent 
pre and post-bronchodilator, FEV1 89 percent pre and 95 
percent post, FEV1/FVC was 61 percent pre and 65 percent 
post.  His DLCO was 89 percent.  The interpretation was 
moderate obstructive lung defect.  

A spirometry report from November 2004 shows a FVC of 81 
percent of predicted or 58 percent of predicted, giving his a 
moderate air flow obstruction with a ratio of 58 percent. 

The results of his June 2006 VA examination show a ratio of 
FEV-1 to FEV1/FVC as 63 percent.  The examiner noted that the 
Veteran experienced acute attacks less than weekly, but at 
least monthly.  The examiner also reported that the Veteran 
is treated with an inhaled bronchodilator, inhaled 
inflammatory.  Accordingly, the Veteran's PFT testing results 
alone do not warrant an increased disability rating to 60 
percent. 

With respect to the frequency of the Veteran's treatment, the 
record also fails to show that the Veteran has at least 
monthly visits to a physician for required care of 
exacerbations.  The medical records show visits twice yearly 
between 2005 and 2007.   

With respect to medication, the record documents the 
Veteran's use of an albuterol inhaler two to three times 
weekly and inhaled corticosteroids (Advair).  There is no 
medical evidence that the Veteran requires intermittent (at 
least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  Crucially, Diagnostic Code 6602 
distinguishes between "inhalational" therapy and "systemic" 
therapy.  Specifically, if no more than "inhalational" 
therapy is required, a 10 or 30 percent disability rating is 
assigned.  If treatment requires "systemic" therapy, higher 
ratings are assigned depending on frequency of use.  

By its own language, Diagnostic Code 6602 indicates that 
bronchial asthma treated by inhalational therapy alone is 
rated differently than those requiring non-inhalational, 
systemic therapy.  See LaPointe v. Nicholson, 21 Vet. App. 
411, 2006 WL 2797153 (Vet. App. 2006) ["DC 6602 clearly makes 
a distinction between the intermittent or daily use of 
systemic corticosteroids and the intermittent or daily use of 
inhaled corticosteroids"].  Indeed, the Court in LaPointe 
affirmed the Board's previous finding that Diagnostic Code 
6602 "requires, among other things, the systemic use of oral 
or parenteral, not inhaled, corticosteroids to qualify for a 
rating higher than 30[%]."  See id.  [The Board acknowledges 
that LaPointe is a non-precedential decision, but notes that 
a non-presidential decision may be cited "for any 
persuasiveness or reasoning it contains."  See Bethea v. 
Derwinski, 252, 254 (1992).]   

In sum, the cumulative medical evidence demonstrates that the 
Veteran exhibits spirometry results consistent with a 30 
percent disability rating, requires infrequent treatment on a 
less than monthly basis, and requires the regular use of 
inhalational therapy without systemic corticosteroids.  
Accordingly, the Board finds that the Veteran's medical 
history is consistent with a 30 percent rating.  See 38 
C.F.R. § 4.97, Diagnostic Code 6602 (2008).   

Additionally, the Veteran has not demonstrated that his 
asthma is causative of marked interference with employment 
or, alternatively, that the condition is so severe as to 
require frequent hospitalization.  While the Veteran stated 
that his asthma makes it difficult to climb stairs, he is 
still able to maintain gainful employment and has never been 
hospitalized for treatment for his asthma.  
Consideration has been given to assigning staged ratings; 
however, at no time during the period in question has the 
service-connected disability warranted more than the assigned 
rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected disability at issue is 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the service-
connected disability and that the manifestations of the 
disability are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the assigned rating.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.

Given the above, the Board must deny the claim for an 
increase.  The Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
appellant when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
Veteran's claim.  38 U.S.C.A. § 5107(b); see also, e.g., 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to a disability rating in excess of 30 percent 
for bronchial asthma is denied.  



____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


